Citation Nr: 1419531	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1982 to August 1993, from October 2001 to November 2003, and from December 2003 to June 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Atlanta, Georgia 

Concerning the Veteran's claims, after the December 2007 rating decision, the Veteran submitted a notice of disagreement in May 2008.  The RO issued a statement of the case in January 2011.  There does not appear to be a timely substantive appeal after the statement of the case.  The RO, however, continued to treat the issues as if they were on appeal and notified the Veteran that it sent the issues to the Board.  Therefore, the Board accepts the claims for service connection for obstructive sleep apnea and PTSD as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009).

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of PTSD.




CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in September 2007, prior to the initial adjudication in December 2007.  In that letter, the RO informed the Veteran of what evidence was needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.   For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO, after complying with all required procedures to obtain the Veteran's service treatment records and obtaining negative responses, notified the Veteran that some of her STRs were unavailable and asked her to submit a copy of any records that she had in her possession.  Later, STRs from the time period in question were associated with the claims file, although, it is not clear that the records are complete.  The RO obtained all identified and available post-service medical records pertinent to the years after service and associated them with the claims file.  The Veteran has not identified any other outstanding evidence that is pertinent to the issue being decided herein. 

The Veteran was not afforded an in connection with her PTSD claim.  A 2010 VA examination was provided regarding the Veteran's non-PTSD psychiatric disorders; service connection for major depressive disorder was granted.  But the examiner was not requested to address or provide an opinion regarding the claimed PTSD.  Accordingly, the Board finds that no examination was provided.  No such examination, however, is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The evidence of record does not establish a PTSD diagnosis and the psychiatric symptoms have been attributed to the Veteran's service-connected major depressive disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Thus, there is adequate medical evidence of record to make a determination in this case.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim decided herein.  Accordingly, the Board will proceed with appellate review. 

Law and Analysis

The Veteran claims that she has PTSD as a result of her service in Southwest Asia, including working through missile attacks on her base at Camp Doha.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  In particular, the evidence of record shows the Veteran does not have a current diagnosis of PTSD.  

The Veteran filed her claim for service connection in May 2007.  There are no treatment records dated since that time, or in close proximity thereto, that document any PTSD diagnosis.  Nor has the Veteran identified or otherwise authorized VA to obtain any additional records.  

Notably, the Veteran was treated for anxiety, depression, and an adjustment disorder in service.  A June 2010 VA examination confirmed her diagnosis of major depressive disorder.  Moreover, the Veteran told the RO in October 2007 that she believed her symptoms were from depression and separation anxiety rather than PTSD.  She then told the June 2010 examiner that her symptoms began in 2003 as a result of situational factors.  Evidence must show that the appellant currently has, or had at some point during the appellate period, the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had PTSD during the pendency of the appeal, the Board finds that the she is not entitled to service connection. 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran complained of sleep apnea symptoms in service and reports that her children tell her that she now snores.  Although the Veteran's representative stated in his March 2014 appellate brief that an October 2003 sleep study report "provided an impression of 'significant obstructive sleep apnea,'" an examination of that report reveals that it actually reads "Upper airway resistance without evidence to suggest significant obstructive sleep apnea."  Additionally, in September 2003, a treatment record provided an assessment that ruled out sleep apnea but intimated that there may be an organic disease.  Finally, in December 2003, another treatment record referred to the October 2003 sleep study report but also noted a history of chronic nasal congestion and diagnosed allergic rhinitis.  Therefore, although the Veteran was not diagnosed with sleep apnea, the Board finds that a remand is required to obtain a VA examination to determine if the Veteran is diagnosed with another disorder that is causing her sleep problems and snoring, to include allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that a claimant generally is not competent to diagnose his specific condition; he is only competent to identify and explain the symptoms that he observes and experiences). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination regarding the Veteran's claimed obstructive sleep apnea.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  


The examiner must provide the following opinions:

a) Is there a current nasal or respiratory disorder that is resulting in the Veteran's reported sleep difficulties?  If there is no current disorder, has there been a disorder at any time since her discharge from military service?  The examiner must address the following:  September 2003 to December 2003 records from the Lawrence Joel Army Health Clinic discussing sleep apnea, an organic disease, and allergic rhinitis and the Veteran's lay statements of record to include her complaints of sleep disturbances, feeling tired upon waking, and snoring.  

b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder resulting in sleep difficulties had its onset in or was otherwise caused by the Veteran's period of active military service? 

2.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

3.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


